 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into as of
October 9, 2018 (the “Effective Date”) by and between Medovex Corp., a Nevada
corporation, (the “Company”) and William E. Horne, a Florida resident
(“Executive”).

 

1. Position and Duties. Executive shall be employed full-time by the Company as
its President and Chief Executive Officer, reporting to the Company’s Board of
Directors (the “Board”). Executive shall also serve as the Chairman of the
Company’s Board of Directors. Executive agrees to devote his time, energy and
skill to his duties at the Company on a full time basis. These duties shall
include all those duties customarily performed by the President and Chief
Executive Officer and as otherwise reasonably directed by the Board. Executive
shall be entitled to seek and accept any elective or appointive office or
position with such other organizations and entities and perform such other
professional activities within and outside normal working hours so long as such
activities do not require an unreasonable amount of time by the Executive, do
not violate the provisions of Section 8 hereof or of the Company’s standard
Employee Confidential Information and Inventions Assignment Agreement, or
otherwise adversely affect the interests of the Company. Executive and the
Company recognize and agree that Executive will be permitted to remain involved
with the organizations, entities, and activities that are listed on the attached
Schedule 1.

 

2. Term of Employment.

 

(a) The employment of Executive by the Company under the terms of this Agreement
is conditioned upon and will commence upon the date of the closing of the
transactions contemplated by that certain Asset Purchase Agreement between the
Company and Regenerative Medical Solutions, Inc. of even date herewith (the
“Closing Date”), and shall continue in effect for a period of five years
following the Closing Date unless extended pursuant to this Agreement (the
“Term”); provided however, that in the event that said Asset Purchase Agreement
is terminated for any reason, this Employment Agreement shall terminate nunc pro
tunc, and neither party shall have any rights hereunder. Notwithstanding the
foregoing, subject to the terms and conditions herein, Executive’s employment
may be terminated by the Company before the expiration of the Term at any time,
for any reason or no reason. Upon the termination of Executive’s employment with
the Company, for any reason, Executive shall not have any further rights under
this Agreement, except as expressly set forth in Section 6 below.

 

(b) After the expiration of the initial five (5) year term, Executive’s
employment will be automatically extended under the same terms and conditions
for additional one (1) year terms for each year thereafter, unless either party
gives written notice to the other party of an intention not to renew the term
hereunder at least ninety (90) days prior to the expiration date of the initial
term or any renewal term. For purposes of this Agreement, “Term” shall mean the
initial term or any renewal term under this Section as the case may be.

 

 

 

 

3. Compensation. Following the Closing Date and the commencement of Executive’s
employment hereunder, Executive shall be entitled to the following compensation:

 

(a) Base Salary and Bonus. Executive shall be paid a monthly base salary of
$54,166.66 per month ($650,000 on an annualized basis) (“Base Salary”), subject
to applicable withholding, in accordance with the Company’s normal payroll
procedures; provided that, if Executive is receiving his full salary, without
reduction, from Laser Spine Institute, Executive’s Base Salary shall be reduced
to $41,666.66 per month ($500,000 on an annualized basis). Executive’s salary
shall be reviewed and may be increased, but not decreased, on at least an annual
basis. In the event of an increase in Executive’s salary following such review,
the increased amount shall become Executive’s Base Salary. Executive shall also
be eligible to participate in any discretionary or incentive bonus program
approved by the Compensation Committee of the Board of Directors for all
executive officers. In addition, Executive may receive additional discretionary
or incentive bonuses regardless of whether such bonuses are part of a bonus
program.

 

(b) Benefits. Executive shall have the right to participate in and to receive
benefits under any of the Company’s Executive benefit plans, as such plans may
be modified from time to time, provided that Executive meets the minimum
eligibility requirements under such plans. In addition, Executive shall be
entitled to the benefits afforded to other members of the Company’s senior
management; provided that, in the event that other members of the Company’s
senior management are not afforded health insurance benefits, the Company shall
increase Executive’s compensation to reflect the reduction in benefits.

 

(c) Stock Awards and Options. Executive shall be eligible to participate in the
2013 stock incentive plan adopted by the Company (the “Plan”). Effective as of
the Closing Date, Executive shall receive awards under the Plan which, when
fully vested, would entitle Executive to a number of shares of the Company’s
common stock equal to 7% of the Company’s issued and outstanding common stock as
of the Closing Date, all subject to the terms and conditions set forth in the
Plan and in any award agreements associated with such awards, which agreements
shall be mutually agreeable (the “Award Agreements”). Such awards shall consist
of: (i) incentive stock options (“ISOs”) to the maximum extent permissible under
Section 422(d) of the Internal Revenue Code over the vesting period, and (ii)
the balance of such equity awards shall be in the form of restricted stock
awards (“RSAs”), such that the ISOs and RSAs shall total 7.0% of the issued and
outstanding shares of the Company immediately after Closing. The ISOs and RSAs
shall vest in accordance with the Award Agreements, with (x) vesting of 50% of
the awards being time-based (such vesting commencing on the date of grant and
ending on the fourth anniversary of the Closing Date in five (5) equal amounts
on each of the date of grant and the first, second, third and fourth
anniversaries of the Closing Date), and (y) 50% of the awards being
performance-based over such 4-year period subject to the achievement of certain
milestones as set forth in the Award Agreements. If the Company does not issue
the Award Agreements within fifteen (15) days of the Closing Date, then the ISOs
and RSAs shall be fully vested at time of grant.

 

4. Expenses. Executive shall be entitled to receive prompt reimbursement for all
reasonable expenses incurred by Executive in performing services under this
Agreement, including all expenses of travel and living expenses while away from
home on business or at the request of the Company; provided however that all
reimbursable expenses be incurred and accounted for in accordance with the
policies and procedures as reasonably established by the Company. The
Executive’s expense reimbursements shall be approved by the Board or its
designee.

 

2

 

 

5. Termination.

 

(a) Termination Without Cause. Either party may terminate Executive’s employment
without Cause at any time by giving the other party written notice upon 60
(sixty) days written notice.

 

(b) Termination Upon Death or Disability. Executive’s employment hereunder shall
terminate upon his death. In the event that Executive becomes physically or
mentally disabled or incapacitated such that Executive is unable to perform
Executive’s duties and functions for a period of six (6) consecutive months from
the date of the onset of such disability or incapacity, this Agreement may be
terminated; provided the Company shall comply with all state and Federal law to
reasonably accommodate Executive in connection with the disability.

 

(c) Termination by the Company for Cause. The Company may terminate Executive’s
employment for “Cause” at any time. For purposes of this Agreement, “Cause”
shall mean one or more of the following:

 

  (i) theft, dishonesty concerning any aspect of the Company’s business, or
falsification of any employment or Company records;         (ii)
misappropriation of any monies or assets or properties of the Company;        
(iii) conviction of a felony (except for a single felony conviction for driving
under the influence);         (iv) The Executive’s repeated unreasonable failure
or refusal to perform material job duties, responsibilities, obligations, or the
reasonable policies and procedures of the Company, provided such conduct is not
cured to the Company’s satisfaction within thirty (30) days following written
notice to the Executive from the Board of Directors specifying in reasonable
detail the alleged conduct;         (v) improper disclosure of the Company’s
confidential or proprietary information;         (vi) any intentional act by
Executive that has a material detrimental effect on the Company’s reputation or
business; or         (vii) any material breach of this Agreement, which breach,
if curable, is not cured within thirty (30) days following written notice of
such breach from the Board of Directors specifying in reasonable detail the
alleged breach.

 

3

 

 

(d) Termination by Executive for Good Reason. Executive may terminate his
employment for “Good Reason” by giving the Company notice in writing of the
specific act(s) or event(s) which give rise to the Good Reason within ninety
(90) days of Executive’s knowledge of the occurrence of such act(s) or event(s).
The Company shall have thirty (30) days from the date of Executive’s written
notice to cure the act(s) or event(s) to Executive’s satisfaction. If Executive
terminates this Agreement for Good Reason, the termination must occur within
ninety (90) days after the expiration of the Company’s thirty (30) day right to
cure the act(s). For purposes of this Agreement, “Good Reason” shall mean one or
more of the following:

 

  (i) Executive’s role, responsibilities or authority on behalf of the Company
in the aggregate are materially diminished; or         (ii) Executive is
required by the Company as a condition to continuing employment to be primarily
based at any office or location over fifty (50) miles from the Executive’s home
address at the time the relocation condition is communicated to Executive;      
  (iii) A material reduction in Executive’s Base Salary; or         (iv) Any
material breach of this Agreement, which breach, if curable, is not cured within
thirty (30) days following written notice of such breach from Executive directed
to the Board of Directors specifying in reasonable detail the alleged breach.
The term “material breach” shall include the Company’s failure to obtain an
agreement from any assignee or successor to the Company or its business to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no assignment or
succession had taken place, except where such assumption occurs by operation of
law.

 

6. Payments and Benefits Upon Termination.

 

(a) Termination By Company Without Cause Or By Executive With Good Reason. If
the Company terminates Executive’s employment without Cause under Section 5(a),
or Executive terminates his employment for Good Reason under Section 5(d),
Executive shall be entitled to the following separation benefits:

 

  (i) Continued payment of Executive’s salary at his Base Salary rate then in
effect (or former Base Salary in the event that Executive terminates his
employment for Good Reason pursuant to Section 5(d)(iv)), less applicable
withholding, at such times and in such manner as in accordance with the
Company’s normal payroll procedures then in effect for a period beginning on the
date of termination and ending on the earlier of the date that is 12 months
after the date of termination or the end of the Term (the “Severance Period”);

 

4

 

 

  (ii) Continuation of applicable fringe benefits (if any) as provided to other
members of the Company’s senior management, to the extent allowable under the
terms of said plans, less applicable withholding, for the Severance Period;
provided that Executive shall be entitled to continuing health insurance
benefits or the Company shall reimburse Executive’s COBRA premiums for the
duration of the Severance Period;         (iii) Outplacement assistance by a
vendor to be approved in advance by the Company up to a maximum amount of
$25,000; and         (iv) All unvested ISOs and RSAs will immediately accelerate
and vest.

 

Executive shall sign a mutually agreeable severance and release agreement as a
condition to receiving the payments provided in this Section 6(a)(i)-(iii),
which shall be provided by the Company before the Closing Date. For the
avoidance of doubt, the release agreement will contain the following basic
provisions: (a) general release in favor of the Company, its subsidiaries and
affiliates (except for any indemnification obligations the Company may owe to
Executive); (b) mutual non-disparagement; and (c) mutual confidentiality.
Specifically, such severance payments shall be made only if such release
agreement becomes effective and non-revocable by its terms by the date that is
ninety (90) days after the date of termination (the “Required Release Date”).
Notwithstanding anything to the contrary, the payments under Section 6(a)(i)
shall commence on the first payroll date following the date on which the release
agreement becomes effective and non-revocable by its terms (the “Release
Effective Date”) and shall continue for the remaining term of the Severance
Period; provided that such first payment shall include all amounts that
otherwise would have been paid prior to the date the first payment is made had
such payments commenced immediately upon employment termination. Any amount
otherwise payable under Section 6(a)(ii) prior to the Release Effective Date
shall be paid on the first payroll date after the Release Effective Date.
Notwithstanding the two preceding sentences, to the extent necessary to comply
with Section 409A of the Internal Revenue Code, if the date of employment
termination and the Required Release Date are in two separate calendar years,
any payment of amounts under this Section 6(a) that constitute deferred
compensation within the meaning of Section 409A of the Internal Revenue Code
shall be payable on the later of (i) the date such payment is otherwise payable
under this Section 6(a), or (ii) the first payroll date of such second taxable
year.

 

(b) Termination By Company for Disability. If the Company terminates Executive’s
employment by reason of Executive’s disability or incapacity under Section 5(b),
Executive shall be entitled to the following separation benefits:

 

  (i) Continued payment of Executive’s salary at his Base Salary rate, less
applicable withholding, at such times and in such manner as in accordance with
the Company’s normal payroll procedures then in effect for a period beginning on
the date of termination and ending ninety (90) days after such termination date;
and

 

5

 

 

  (ii) Continuation of applicable fringe benefits (if any) as provided to other
members of the Company’s senior management, to the extent allowable under the
terms of said plans, less applicable withholding, for a period beginning on the
date of termination and ending ninety (90) days after such termination date;
provided that Executive shall be entitled to continuing health insurance
benefits or the Company shall reimburse Executive’s COBRA premiums for the
duration of such period.

 

(c) Termination For Other Reason. In the event of the termination of Executive’s
employment for any reason other than the reasons set forth in Section 6(a) or
(b) above, including but not limited to, termination by Executive without Good
Reason, termination by the Company for Cause, or termination due to Executive’s
death, Executive shall be entitled to no compensation or benefits from the
Company other than those earned under Section 3 above through the date of
termination.

 

7. Employee Confidential Information and Inventions Assignment Agreement.
Executive agrees to execute and abide by the terms and conditions of the
Company’s standard Employee Confidential Information and Inventions Assignment
Agreement, which shall not be materially different from the form attached as
Exhibit A hereto. If the Company does not provide its standard form Agreement
before the Closing Date, then Executive will be relieved from such Agreement.

 

8. Agreement Not To Compete. Executive agrees that, during the shorter of (i)
the Severance Period and (ii) a period of one (1) year following Executive’s
termination of employment with the Company at any time and for any reason,
Executive shall not compete with the Company by performing the same or
substantially similar duties and responsibilities for another entity that offers
products and/or services which are substantially similar or identical to those
offered by the Company (or in active development by the Company) during the
twelve (12) month period prior to the termination of this Agreement (a
“Competitive Business”) (including but not limited to any Competitive Business
started by Executive) as were performed by Executive on behalf of the Company
within twelve (12) months prior to termination, including, without limitation,
using any confidential or proprietary information of the Company to compete with
the Company in said territory.

 

Executive acknowledges and agrees that this restriction upon post-termination
competition is reasonable and necessary for the protection of the Company’s
legitimate business interests and that it would not be unfair or oppressive to
enforce this covenant against Executive.

 

6

 

 

9. Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and by any one or more of the following
means: (i) if mailed by prepaid certified mail, return receipt requested, such
notice shall be deemed to have been received on the date shown on the receipt;
(ii) if by facsimile, such notice shall be followed forthwith by letter by first
class mail, postage prepaid, and shall be deemed to have been received on the
next business day following dispatch by facsimile and acknowledgment of receipt
by the recipient’s facsimile machine; (iii) if delivered by hand, such notice
shall be deemed effective when delivered; or (iv) if delivered by national
overnight courier, such notice shall be deemed to have been received on the next
business day following delivery to such courier. All notices and other
communications under this Agreement shall be given to the parties hereto at the
following addresses:

 

If to the Company:

Medovex Corp.

3060 Royal Blvd.

Suite 150

Alpharetta GA, 30022

Attn: Chairman of the Board

Facsimile: (678) 807-1917

 

If to Executive:

 

William E. Horne

____________________

____________________

 

10. Dispute Resolution. In the event of any dispute or claim relating to or
arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Executive and the Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in Tampa, Florida in accordance with its National
Employment Dispute Resolution rules, as those rules are currently in effect (and
not as they may be modified in the future). Executive acknowledges that by
accepting this arbitration provision Executive is waiving any right to a jury
trial in the event of such dispute. Notwithstanding the foregoing, this
arbitration provision shall not apply to any disputes or claims relating to or
arising out of the Agreement not to compete contained in paragraph 8 hereof, or
the Employee Confidential Information and Inventions Assignment Agreement, or
otherwise relating to or arising out of any alleged misuse or misappropriation
of trade secrets or proprietary information belonging to the Company, all of
which shall be resolved exclusively in a federal or state court sitting in
Tampa, Florida, as more particularly set forth in paragraph 11 hereof.

 

11. Governing Law; Jurisdiction and Venue. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Florida,
without regard to its conflicts of laws principles. Each of the Executive and
the Company (a) irrevocably submits to the jurisdiction of any Florida state
court or United States federal court sitting in Tampa, Florida over any action
or proceeding based upon, relating to or arising out of or in connection with
this Agreement; (b) irrevocably agrees that all claims in respect of any such
action or proceeding shall be heard and determined exclusively in such Florida
state or federal court; (c) waives any objection to venue in any such Florida
state or federal court in respect of any such action or proceeding and any
objection to any such action or proceeding in any such Florida state or federal
court on the basis of a non-convenient forum. Executive and the Company hereby
irrevocably consent and submit to the personal jurisdiction of such courts over
them. Executive and the Company further acknowledge and agree that this
Agreement bears a substantial relation to the State of Florida, that the Company
is a Nevada corporation with its principal place of business in Florida, that
the parties are entering into this agreement knowingly and voluntarily after
opportunity to confer with counsel of their choice, that they each have
sufficient minimum contacts with the State of Florida to satisfy Constitutional
due process, and that this Agreement, the choice of Florida law, the consent to
personal jurisdiction, and the exclusive forum selection provisions contained
herein meet the requirements of Florida law in all respects.

 

7

 

 

12. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns. In view of the personal
nature of the services to be performed under this Agreement by Executive,
Executive shall not have the right to assign or transfer any of Executive’s
rights, obligations or benefits under this Agreement, except as otherwise noted
herein. The Company may assign this Agreement or the obligations of Executive
under this Agreement without Executive’s prior written consent and approval, but
with notice to Executive. Any assignee or successor of the Company is
specifically authorized to enforce Executive’s obligations under this Agreement,
including without limitation, Executive’s obligations under Section 8 of this
Agreement. In the event of such assignment or succession, the Company shall
obtain an agreement from such assignee or successor to the Company or its
business to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no assignment
or succession had taken place, except where such assumption occurs by operation
of law.

 

13. Entire Agreement; Modification. This Agreement constitutes the entire
employment agreement between Executive and the Company regarding the terms and
conditions of Executive’s employment, with the exception of (i) the agreement
described in Section 7, and (ii) any award agreements under the Plan. This
Agreement (including the documents described in (i) and (ii) herein) supersedes
all prior negotiations, representations or agreements between Executive and the
Company, whether written or oral, concerning Executive’s employment by the
Company. This Agreement may only be modified or amended by a supplemental
written agreement signed by Executive and the Company.

 

14. Validity. If any one or more of the provisions (or any part thereof) of this
Agreement shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions (or any part
thereof) shall not in any way be affected or impaired thereby. Moreover, the
parties expressly agree that the court or arbitrator, as the case may be, shall
modify any overbroad or unenforceable provision (or any part thereof) in order
to make it enforceable and shall enforce said provision as so modified to the
fullest extent allowed by law.

 

15. 409A Compliance: It is the intent of the parties that this Agreement be
administered so as to comply with Section 409A of the Internal Revenue Code and
all applicable regulations. Without limiting the generality of the foregoing and
notwithstanding any provisions in this Agreement to the contrary, if any portion
of the payments or benefits to be received by Executive under this Agreement
would be considered deferred compensation under Section 409A, then the following
provisions will apply to the relevant portion:

 

8

 

 

(a) For purposes of this Agreement, no payment that would otherwise be made and
no benefit that would otherwise be provided upon a termination of employment
will be made or provided unless and until such termination of employment is also
a “Separation From Service” (as determined in accordance with Section 409A of
the Code). If at such time Executive is a “specified employee” of the Company
(as determined in accordance with Section 409A of the Internal Revenue Code),
any payments and benefits provided under this Agreement that constitute
“nonqualified deferred compensation” subject to Section 409A of the Internal
Revenue Code that are provided to Executive on account of his separation from
service shall not be paid until the first payroll date to occur following the
six-month anniversary of Executive’s termination date (“Specified Employee
Payment Date”). The aggregate amount of any payments that would otherwise have
been made during such six-month period shall be paid in a lump sum on the
Specified Employee Payment Date (with interest at the rate of ten percent (10%)
per annum) and, thereafter, any remaining payments shall be paid without delay
in accordance with their original schedule. If Executive dies before the
Specified Employee Payment Date, any delayed payments shall be paid to
Executive’s estate in a lump sum upon Executive’s death;

 

(b) With respect to any amount of expenses eligible for reimbursement under this
Agreement, such expenses will be reimbursed by the Company within sixty (60)
calendar days following the date on which the Company receives the applicable
invoice from Executive but in no event later than December 31 of the year
following the year in which Executive incurs the related expense;

 

(c) In no event will the reimbursements or in-kind benefits to be provided by
the Company in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor will Executive’s right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit;

 

(d) Each payment under this Agreement, including each installment severance
payment, will be considered a “separate payment.”

 

9

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year written below.

 

MEDOVEX CORP.   Executive:         By:  /s/ Jesse Crowne    /s/ William E. Horne
Name: Jesse Crowne   William E. Horne Title: Co-Chairman of the Board    

 

10

 

 

EXHIBIT A

 

[Form of Employee Confidential Information and Invention Assignment Agreement]

 

 

 

 

Schedule 1

 

Current Permitted Outside Activities

 

1.

 

2.

 

3.

 

4.

 

5.

 

6.

 

7.

 

 

 

